PER CURIAM.
Dorothy Lorraine Gilbert, as personal representative of the estate of Hoyt Champ Clark [“Clark”], appeals a summary final judgment entered in favor of Rayford Lee Waldron [“Waldron”], the defendant below, on the basis that he was immune from suit by virtue of having secured workers’ compensation insurance for Clark. See § 440.10(l)(a), Fla. Stat. (1999). We reverse the summary final judgment because there remain multiple issues of fact unresolved on this record and because, given the current state of the record, Waldron is not entitled to judgment as a matter of law.
REVERSED and REMANDED.
THOMPSON, C.J., GRIFFIN and PALMER, JJ., concur.